Allowable Subject Matter
Claims 1, 3-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
A burner, comprising: a plurality of groups of air-fuel mixing units each separated with respect to one another in a direction perpendicular to the central longitudinal axis of the burner, arranged coaxially and adjacent to one another comprising a second group of mixing units arranged on the second stage of a firing plate and a second plurality of fuel channels arranged on the third stage of the firing plate, and wherein each of the second plurality of air channels is arranged to be a passage passing through the first and second stages of the firing plate to connect with the air pipe.
The combination of novelty features mentioned above in a burner cannot be modified without impermissible hindsight as it claimed in the invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519.  The examiner can normally be reached on Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762                                                                                                                                                                                                        
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
September 10, 2021